Case 2:20-cv-04563-DDP-PD Document 20 Filed 11/16/20 Page 1 of 2 Page ID #:227




 1

 2

 3
                                                        JS-6
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     TRUSTEES OF THE SOUTHERN                      Case No.: 2:20-cv-04563-DDP-PD
11   CALIFORNIA IBEW-NECA PENSION
     PLAN, TRUSTEES OF THE SOUTHERN                Assigned to the Honorable Dean D.
12   CALIFORNIA IBEW-NECA DEFINED                  Pregerson
     CONTRIBUTION TRUST FUND,
13   TRUSTEES OF THE SOUTHERN
     CALIFORNIA IBEW-NECA HEALTH
14   TRUST FUND, TRUSTEES OF THE                   JUDGMENT
     SOUTHERN CALIFORNIA IBEW-NECA
15   SUPPLEMENTAL UNEMPLOYMENT
     BENEFIT TRUST FUND, TRUSTEES OF
16   THE LOS ANGELES COUNTY
     ELECTRICAL EDUCATIONAL AND
17   TRAINING TRUST FUND, TRUSTEES OF
     THE NATIONAL ELECTRICAL BENEFIT
18   FUND, TRUSTEES OF THE SOUTHERN
     CALIFORNIA IBEW-NECA LABOR-
19   MANAGEMENT COOPERATION
     COMMITTEE, TRUSTEES OF THE
20   NATIONAL NECA-IBEW LABOR-
     MANAGEMENT COOPERATION
21   COMMITTEE TRUST FUND,
     ADMINISTRATIVE MAINTENANCE
22   FUND, CONTRACT COMPLIANCE
     FUND, and LOS ANGELES ELECTRICAL
23   WORKERS CREDIT UNION,
24                  Plaintiffs,
25             v.
26   ANTONIO AUGUSTO ARCE, an individual
     doing business as ARC ELECTRICAL
27   SYSTEMS,
28                  Defendant.

                                           1
                                        JUDGMENT
     1475330
Case 2:20-cv-04563-DDP-PD Document 20 Filed 11/16/20 Page 2 of 2 Page ID #:228




 1             After full consideration of the pleadings and papers on file in this case, the
 2   evidence on record, and the argument of counsel, and GOOD CAUSE APPEARING
 3   THEREFORE:
 4             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs,
 5   Trustees of the Southern California IBEW-NECA Pension Plan, Trustees of the
 6   Southern California IBEW-NECA Defined Contribution Trust Fund, Trustees of the
 7   Southern California IBEW-NECA Health Trust Fund, Trustees of the Southern
 8   California IBEW-NECA Supplemental Unemployment Benefit Trust Fund, Trustees
 9   of the Los Angeles County Electrical Educational and Training Trust Fund, Trustees
10   of the National Electrical Benefit Fund, Trustees of Southern California IBEW-NECA
11   Labor-Management Cooperation Committee, Trustees of the National NECA-IBEW
12   Labor-Management Cooperation Committee Trust Fund, Administrative Maintenance
13   Fund, Contract Compliance Fund, and Los Angeles Electrical Workers Credit Union,
14   shall recover from Defendant, Antonio Augusto Arce, an individual doing business as
15   Arc Electrical Systems, the principal amount of $33,415.11, plus post-judgment
16   interest as provided by law from the date of entry of the judgment herein until paid in
17   full.
18

19   Dated: November 16, 2020                 ____________________________________
20
                                              UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28

                                                  2
     1475330
